Exhibit 10.7

 

KIOR, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 21,
2013, by and among KiOR, Inc., a corporation organized under the laws of the
State of Delaware (the “Company”), and Gates Ventures, LLC, a limited liability
company organized under the laws of the State of Washington (the “Purchaser”).

 

WHEREAS:

 

In connection with the Class A Common Stock Purchase Agreement, dated as of
October 18, 2013, by and among the Company and the Purchaser (the “Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Purchaser (i) that number
of shares of Class A Common Stock set forth opposite the Purchaser’s name under
the heading “First Closing” on Exhibit A attached to the Purchase Agreement and
(ii) subject to the consummation of a “Option Closing” or a “Second Closing”
(each as defined in the Purchase Agreement), additional shares of Class A Common
Stock for an aggregate amount set forth opposite the Purchaser’s name under the
heading “Second Closing” on Exhibit A attached to the Purchase Agreement (which,
together with the Class A Common Stock referred to in clause (i) of this
paragraph, are referred to herein as the “Shares”).

 

To induce the Purchaser to execute and deliver the Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

1.             DEFINITIONS.

 

A.            As used in this Agreement, the following terms shall have the
following meanings:

 

i.     “Class A Common Stock” means shares of the Company’s Class A Common
Stock, $0.0001 par value per share.

 

ii.     “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities.

 

iii.     “Note Purchase Agreement” means the Senior Secured Convertible
Promissory Note Purchase Agreement, dated on or about the date hereof, by and
among the Company and the parties thereto.

 

iv.     “Note Registration Rights Agreement” means the Registration Rights
Agreement, dated on or about the date hereof, by and among the Company and the
parties thereto, entered into in conjunction with the Note Purchase Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

v.     “Purchaser” means the Purchaser and any transferees or assignees who
agree to become bound by the provisions of this Agreement in accordance with
Section 10 hereof.

 

vi.     “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
Registration Statement by the United States Securities and Exchange Commission
(the “SEC”).

 

vii.     “Registrable Securities” means (a) the Shares and (b) any shares of
capital stock issued or issuable, from time to time (with any adjustments), in
respect of the Shares by virtue of any stock split, stock dividend,
recapitalization or similar event; provided, however, that shares of Class A
Common Stock that are Registrable Securities shall cease to be Registrable
Securities upon the earliest of (A) the date such shares become eligible for
sale pursuant to Rule 144(b)(1)(i) under the Securities Act; provided that a
period of at least one year, as determined in accordance with paragraph (d) of
Rule 144 under the Securities Act, has elapsed since the later of the date such
shares were acquired from the Company or an affiliate of the Company, (B) the
date that such shares are sold (I) pursuant to a registration statement, (II) to
or through a broker, dealer or underwriter in a public securities transaction
and/or (III) in a transaction exempt from the registration and prospectus
delivery requirements of the Securities Act such that all transfer restrictions
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale, (C) five (5) years after the date of this Agreement,
or (D) any sale or transfer to any person or entity which by virtue of Section
10 of this Agreement is not entitled to the rights provided by this Agreement.

 

viii.     “Registration Statement” means a registration statement of the Company
under the Securities Act (including without limitation the Initial Registration
Statement, the New Registration Statement and any Remainder Registration
Statements, each, as defined below).

 

ix.     “SEC Guidance” means (i) any publicly-available written or oral
guidance, comments, requirements or requests of the SEC staff (ii) any written
or oral guidance, requirements or requests by the SEC staff to the Company and
(iii) the Securities Act.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement.

 

2.             REGISTRATION.

 

A.            MANDATORY REGISTRATION.

 

i.     The Company shall file with the SEC and use its reasonable best efforts
to cause to become effective a Registration Statement on Form S-3 (or, if Form
S-3 is not then available, on such form of Registration Statement as is then
available to effect a Registration of all of the Registrable Securities)
covering the resale of the Registrable Securities as soon as practicable and in
no event later than the date that is six months after the date hereof (the
“Initial Registration Statement”). The Initial Registration Statement filed
hereunder, to the extent allowable under the Securities Act, shall state that
such Initial Registration Statement also covers such indeterminate number of
additional shares of Class A Common Stock as may become issuable to prevent
dilution resulting from stock splits, stock dividends or similar transactions.

  

 
-2-

--------------------------------------------------------------------------------

 

 

ii.     Notwithstanding the registration obligations set forth in this Section
2, in the event the SEC informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
shall promptly inform the Purchaser and use its commercially reasonable efforts
to (a) file amendments to the Initial Registration Statement as required by the
SEC and/or (b) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
SEC, on Form S-3 or such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use its commercially reasonable efforts to advocate with the SEC
for the registration of all of the Registrable Securities in accordance with the
SEC Guidance, including without limitation, Compliance and Disclosure
Interpretation 612.09 of the rules adopted under the Securities Act.

 

iii.     Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used commercially reasonable
efforts to advocate with the SEC for the registration of all or a greater number
of Registrable Securities), unless otherwise directed in writing by a holder as
to its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by (a)
Registrable Securities not acquired pursuant to the Purchase Agreement (whether
pursuant to registration rights or otherwise) and, if Note Registrable
Securities (as defined in the Note Registration Rights Agreement) are included
in such offering, Registrable Securities (as defined in the Note Registration
Rights Agreement) not acquired pursuant to the Note Purchase Agreement and (b)
second by Registrable Securities that are Shares and, if Registrable Securities
(as defined in the Note Registration Rights Agreement) are included in such
offering, Note Registrable Securities (as defined in the Note Registration
Rights Agreement) that are shares issued pursuant to the Note Purchase Agreement
(applied, in the case that some shares may be registered, to all such holders on
a pro rata basis based on the total number of unregistered shares held by all
such holders, subject to a determination by the SEC that the shares of certain
holders must be reduced first based on the number of shares held by such
holders).

 

iv.     In the event the Company amends the Initial Registration Statement or
files a New Registration Statement, as the case may be, under clause (ii) above,
the Company will use its commercially reasonable efforts to file with the SEC,
as promptly as allowed by the SEC or the SEC Guidance provided to the Company or
to registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the “Remainder
Registration Statements”).

 

B.            ALTERNATIVE REGISTRATION.

 

i.     Without limiting the obligations of the Company pursuant to Section 2(A)
or any remedy available to the Purchaser for the breach thereof, if the Company
cannot effect a registration pursuant to Section 2(A) hereof, and the Company
receives a request from the Purchaser that the Company file a Registration
Statement on Form S-1 with respect to at least fifty percent (50%) of the
Registrable Securities, then the Company shall, as soon as practicable, and in
any event within seventy-five (75) days after the date such request is given,
file a Registration Statement on Form S-1 under the Securities Act covering all
Registrable Securities that the Purchaser has requested to be registered. If the
Purchaser intends to distribute the Registrable Securities covered by its
request by means of an underwriting, the right of the Purchaser to include its
Registrable Securities in such registration shall be conditioned upon the
Purchaser’s participation in such underwriting and the inclusion of such
Registrable Securities in the underwriting to the extent provided herein. In the
event the Purchaser intends to distribute the Registrable Securities by means of
an underwriting, and any Note Registrable Securities (as defined in the Note
Registration Rights Agreement) are included in such underwriting, if the
underwriters advise the Purchaser in writing that marketing factors require a
limitation on the number of shares to be underwritten, then the number of
Registrable Securities that may be included in the underwriting shall be
allocated proportionally (as nearly as practicable) among the Purchaser and the
other holders of Note Registrable Securities (as defined in the Note
Registration Rights Agreement) requesting registration, based upon the total
number of Registrable Securities and Note Registrable Securities (as defined in
the Note Registration Rights Agreement) requested to be included in such
underwriting. The Company shall have no obligation to effect, or to take any
action to effect, any registration pursuant to this Section 2(B)(i) after the
Company has effected two registrations pursuant to this Section 2(B)(i).

  

 
-3-

--------------------------------------------------------------------------------

 

 

ii.     Without limiting any obligation of the Company hereunder or under the
Purchase Agreement, if there is not an effective Registration Statement covering
all of the Registrable Securities or the prospectus contained therein is not
available for use and the Company proposes to register (including, for this
purpose, a registration effected by the Company for stockholders other than the
Purchaser) any of its Class A Common Stock under the Securities Act in
connection with the public offering of such securities solely for cash (other
than in an Excluded Registration), the Company shall, at such time, promptly
give the Purchaser notice of such registration. Upon the request of the
Purchaser given within twenty (20) days after such notice is given by the
Company, the Company shall cause to be registered all of the Registrable
Securities that the Purchaser has requested to be included in such registration.
The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2(B)(ii) before the effective date of such
registration, whether or not the Purchaser has elected to include Registrable
Securities in such registration. In connection with any offering involving an
underwriting of shares of the Company’s capital stock pursuant to this Section
2(B)(ii), the Company shall not be required to include any of the Purchaser’s
Registrable Securities in such underwriting unless the Purchaser accepts the
terms of the underwriting as agreed upon between the Company and its
underwriters, and then only in such quantity as the underwriters in their sole
discretion determine will not adversely impact the offering by the Company. If
the total number of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the number of securities to
be sold (other than by the Company) that the underwriters in their discretion
determine would adversely impact the offering, then the Company shall be
required to include in the offering only that number of such securities,
including Registrable Securities, which the underwriters and the Company in
their sole discretion determine will not adversely impact the offering.
Notwithstanding the foregoing, in no event shall the number of Registrable
Securities and Note Registrable Securities (as defined in the Note Registration
Rights Agreement) included in the offering be reduced below twenty-five percent
(25%) of the total number of securities included in such offering.

 

C.            PAYMENTS BY THE COMPANY.

 

i.     If the Initial Registration Statement or the New Registration Statement,
as the case may be, is not declared effective by the SEC on or before 180 days
from the date of this Agreement (the “Registration Deadline”) or, (ii) if, after
a Registration Statement has been declared effective by the SEC, sales of any of
the Registrable Securities covered by such Registration Statement cannot be made
pursuant to such Registration Statement because such Registration Statement has
been suspended (by reason of a stop order or the Company’s failure to update the
Registration Statement or otherwise) except as a result of a permitted
Suspension under Section 9, or is otherwise no longer effective, then, without
limiting the remedies available to Purchaser pursuant to Section 2(C)(iv), then
the Company will make payments to the Purchaser in such amounts and at such
times as shall be determined pursuant to this Section 2(C), as liquidated
damages and not as a penalty for such delay in or reduction of their ability to
sell the Registrable Securities (which remedy shall constitute the Purchaser’s
exclusive monetary remedy). In such event, the Company shall pay to the
Purchaser an amount equal to one and one-half percent (1.5%) of the aggregate
purchase price paid by Purchaser pursuant to the Purchase Agreement for the
Shares with respect to which any unregistered Registrable Securities are then
held by the Purchaser for each consecutive or non-consecutive thirty (30) day
period after the Registration Deadline and prior to the date the Initial
Registration Statement or the New Registration Statement, as the case may be, is
declared effective by the SEC, or during which sales of any Registrable
Securities covered by a Registration Statement cannot be made pursuant to any
such Registration Statement after the Registration Statement has been declared
effective; provided, however, that there shall be excluded from each such period
any delays which are attributable to changes (other than corrections of Company
mistakes with respect to information previously provided by the Purchaser)
required by the Purchaser in the Registration Statement with respect to
information relating to the Purchaser, including, without limitation, changes to
the plan of distribution. Such amounts shall be paid in cash within five (5)
Trading Days after the end of each thirty (30) day period that gives rise to
such obligation.

  

 
-4-

--------------------------------------------------------------------------------

 

 

ii.     Notwithstanding the foregoing, in no event shall the Company be
obligated to make payments hereunder (a) in respect of the same Registrable
Securities for the same period of time or (b) to the Purchaser in an aggregate
amount that exceeds ten percent (10%) of the aggregate price paid by the
Purchaser for such Shares.

 

iii.     The Company shall not be liable for liquidated damages under this
Agreement as to any Registrable Securities which are not permitted by the SEC to
be included in the Initial Registration Statement or the New Registration
Statement due solely to SEC Guidance relating to the inclusion of such
Registrable Securities in a Registration Statement from the time that it is
determined that such Registrable Securities are not permitted to be registered.
In such case, the liquidated damages shall be calculated to only apply to the
Registrable Securities which are permitted in accordance with SEC Guidance
relating to the inclusion of such Registrable Securities in a Registration
Statement to be included in such Initial Registration Statement or such New
Registration Statement.

 

iv.     Notwithstanding the foregoing, nothing shall preclude the Purchaser from
pursuing or obtaining any available specific performance or other equitable
relief in accordance with applicable law.

 

3.             OBLIGATIONS OF THE COMPANY.

 

In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:

 

A.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to each Registration
Statement and the prospectus used in connection with each Registration Statement
as may be necessary to keep each such Registration Statement effective pursuant
to Rule 415 at all times until no Registrable Securities thereunder remain
outstanding (the “Registration Period”), and, during such period, comply with
the provisions of the Securities Act in order to enable the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in the Registration Statement.

 

B.           In connection with the Company’s registration obligations
hereunder, the Company shall (a) not less than five (5) Trading Days prior to
the filing of each Registration Statement and not less than one (1) Trading Day
prior to the filing of any related prospectus or any amendment or supplement
thereto (except for Annual Reports on Form 10-K, and Quarterly Reports on Form
10-Q and Current Reports on Form 8-K and any similar or successor reports), (i)
furnish to the Purchaser copies of such Registration Statement, prospectus or
amendment or supplement thereto, as proposed to be filed, which documents will
be subject to the review of the Purchaser (it being agreed that any comments
must be provided within such five (5) Trading Day or one (1) Trading Day period)
and (ii) use commercially reasonable efforts to cause its officers and
directors, counsel and independent registered public accountants to respond to
such inquiries as shall be necessary to conduct a reasonable investigation
within the meaning of the Securities Act. The Company shall not file any
Registration Statement or amendment or supplement thereto in a form to which the
Purchaser reasonably objects in good faith; provided that, the Company is
notified of such objection in writing within the five (5) Trading Day or one (1)
Trading Day period described above, as applicable.

  

 
-5-

--------------------------------------------------------------------------------

 

 

C.           The Company will use reasonable best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction.

 

D.           In connection with the effectiveness of each Registration
Statement, the Company shall furnish to the Purchaser, if the Purchaser’s
Registrable Securities are included in the Registration Statement, within one
(1) Trading Day of the date of effectiveness of the Registration Statement or
any amendment thereto, a notice stating that the Registration Statement or
amendment has been declared effective; and such number of copies of a
prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as the Purchaser may reasonably
request in order to facilitate the disposition of the Registrable Securities.

 

E.           The Company shall use its reasonable best efforts to (i) register
and qualify the Registrable Securities covered by Registration Statements under
such other securities or “blue sky” laws of such jurisdictions in the United
States as the Purchaser who holds Registrable Securities being offered
reasonably requests, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (a) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(C), (b) subject itself to general taxation in any such
jurisdiction, (c) file a general consent to service of process in any such
jurisdiction, (d) provide any undertakings that cause the Company undue expense
or burden, or (e) make any change in its certificate of incorporation or bylaws,
which in each case the Board of Directors of the Company determines to be
contrary to the best interests of the Company and its stockholders.

 

F.           The Company shall notify the Purchaser, for so long as the
Purchaser holds Registrable Securities, of the time when a supplement to any
prospectus forming a part of a Registration Statement has been filed and of any
request by the SEC for the amending or supplementing of such Registration
Statement or prospectus. If the Company has delivered a Prospectus and after
having done so the prospectus is amended to comply with the requirements of the
Securities Act, the Company shall promptly notify the Purchaser, if the
Purchaser holds Registrable Securities covered by such prospectus, and, if
requested, the Purchaser shall immediately cease making offers of Registrable
Securities pursuant to such prospectus and return all copies of such prospectus
to the Company. The Company shall promptly provide the Purchaser with revised
prospectuses and, following receipt of the revised prospectuses, the Purchaser
shall be free to resume making offers of the Registrable Securities.

 

G.           The Company shall provide a transfer agent and registrar, which may
be a single entity, for the Registrable Securities not later than the effective
date of the Initial Registration Statement or the New Registration Statement, as
applicable.

  

 
-6-

--------------------------------------------------------------------------------

 

 

H.           For so long as the Purchaser holds Registrable Securities, the
Company shall cooperate with the Purchaser to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be offered
pursuant to the Registration Statements and enable such certificates to be in
such denominations or amounts, as the case may be, as Purchaser may reasonably
request and registered in such names as the Purchaser may request.

 

I.           For so long as the Purchaser holds Registrable Securities covered
by a Registration Statement, at the reasonable request of the Purchaser, the
Company shall prepare and file with the SEC such amendments (including post
effective amendments) and supplements to such Registration Statement and the
prospectus used in connection with such Registration Statement as may be
necessary in order to change the plan of distribution set forth in such
Registration Statement.

 

J.           The Company shall use its reasonable best efforts to cause all
Registrable Securities registered pursuant to this Agreement to be listed on
each securities exchange or trading system on which similar securities issued by
the Company are then listed.

 

K.           The Company shall cooperate with any registered broker though which
the Purchaser proposes to sell its Registrable Securities in effecting a filing
with FINRA pursuant to FINRA Rule 5110 as requested by the Purchaser and the
Company shall pay the filing fee required for such filing within two (2)
business days of the request therefor.

 

4.             OBLIGATIONS OF THE PURCHASER. In connection with the registration
of the Registrable Securities, the Purchaser shall have the following
obligations:

 

A.           It shall be a condition precedent to the obligations of the Company
under Sections 2 and 3 with respect to the Registrable Securities of the
Purchaser that the Purchaser shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Trading Days prior to the first
anticipated filing date of the Initial Registration Statement or the New
Registration Statement, as the case may be, the Company shall notify the
Purchaser of the information the Company requires from the Purchaser.

 

B.           The Purchaser, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless the Purchaser has notified the Company in writing of the
Purchaser’s election to exclude all of the Purchaser’s Registrable Securities
from such Registration Statement.

 

C.           The Purchaser agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Sections 3(C) or
9, the Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until the Purchaser’s receipt of the copies of the supplemented or
amended prospectus contemplated by Sections 3(C) or 9.

 

5.             EXPENSES OF REGISTRATION. All reasonable expenses incurred by the
Company or the Purchaser in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3 above, including, without
limitation, all registration, listing and qualifications fees, printers and
accounting fees, the fees and disbursements of counsel for the Company and the
fees and disbursements of one counsel selected by the Purchaser, shall be borne
by the Company, excluding underwriting discounts, selling commissions and
similar costs which shall be borne by the Purchaser.

  

 
-7-

--------------------------------------------------------------------------------

 

 

6.             INDEMNIFICATION. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 

A.           To the fullest extent permitted by law, notwithstanding any
termination of this Agreement, the Company will indemnify, hold harmless and
defend (i) the Purchaser, each of its (ii) directors, officers, partners,
members, managers, stockholders, employees and agents, (iii) each person who
controls the Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), if any, and (iv) each of the directors, officers, partners, members,
managers, stockholders, employees and agents of each such controlling person
(each, an “Indemnified Person”), from and against any and all losses, claims,
damages, liabilities, costs, (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, together with actions, proceedings
or inquiries by any regulatory or self-regulatory organization, whether
commenced or threatened, in respect thereof, “Claims”) to which any of them may
become subject insofar as such Claims arise out of or are based upon: (i) any
untrue statement or alleged untrue statement of a material fact in a
Registration Statement or the omission or alleged omission to state therein a
material fact required to be stated or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or, the case of either such
preliminary prospectus or final prospectus, the omission or alleged omission to
state therein any material fact necessary to make the statements made therein,
in light of the circumstances under which the statements therein were made, not
misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other law, including, without limitation,
any state securities law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities (the matters in the foregoing
clauses (i) through (iii), collectively, “Violations”). Subject to the
restrictions set forth in Section 6(C) with respect to the number of legal
counsel, the Company shall reimburse the Purchaser and each other Indemnified
Person, promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the obligations of the Company
contained in this Section 6(A): (i) shall not apply to the extent that a Claim
arises out of or is based upon (A) a Violation which occurs in reliance upon and
in conformity with information furnished in writing to the Company by such
Indemnified Person expressly for use in the Registration Statement or any such
amendment thereof or supplement thereto, (B) the failure of the Purchaser to
comply with Section 4(C) or (C) the use by the Purchaser in connection with any
sale or sales of Registrable Securities of a prospectus containing any untrue
statement or omission of a material fact following notification by the Company
in writing that such prospectus contains an untrue statement or omission of a
material fact and receipt by the Purchaser of a corrected prospectus; and (ii)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Purchaser pursuant to Section 10 hereof.

  

 
-8-

--------------------------------------------------------------------------------

 

 

B.           The Purchaser agrees to indemnify, hold harmless and defend, to the
same extent and in the same manner set forth in Section 6(A), the Company, each
of its directors, each of its officers who signs the Registration Statement, its
employees, agents and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and any other stockholder selling securities pursuant to the Registration
Statement or any of its directors or officers or any person who controls such
stockholder within the meaning of the Securities Act or the Exchange Act
(collectively and together with an Indemnified Person, an “Indemnified Party”),
against any Claim to which any of them may become subject, under the Securities
Act, the Exchange Act or otherwise, to the extent that such Claim arises out of
or is based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by the Purchaser expressly for use
in connection with such Registration Statement; and subject to Section 6(C) the
Purchaser will reimburse any legal or other expenses (promptly as such expenses
are incurred and are due and payable) reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, that (I) the
obligations of the Purchaser contained in this Section 6(B) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld or delayed, and (II) the Purchaser shall be liable under
this Agreement (including this Section 6(B) and Section 7) for only that amount
as does not exceed the gross proceeds actually received by the Purchaser as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Purchaser pursuant to
Section 10 hereof.

 

C.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the threat or commencement of any action
(including any governmental action), such Indemnified Person or Indemnified
Party shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party, as the
case may be; provided, however, that such indemnifying party shall not be
entitled to assume such defense and an Indemnified Person or Indemnified Party
shall have the right to retain its own counsel with the fees and expenses to be
paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential conflicts of interest between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding or the actual or potential defendants in, or targets
of, any such action include both the Indemnified Person or the Indemnified Party
and the indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines, based upon the reasonable opinion of counsel, that there
may be legal defenses available to such Indemnified Person or Indemnified Party
which are in conflict with those available to such indemnifying party. The
indemnifying party shall pay for only one separate legal counsel for the
Indemnified Persons or the Indemnified Parties, as applicable, and such legal
counsel shall be selected by the Purchaser, if the Purchaser is entitled to
indemnification hereunder, or by the Company, if the Company is entitled to
indemnification hereunder, as applicable. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is actually prejudiced in its ability to
defend such action.

 

D.           The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party which relates to such
action or claim.

  

 
-9-

--------------------------------------------------------------------------------

 

 

E.           No indemnifying party shall, except with the consent of each
Indemnified Party (which consent shall not be unreasonably withheld), consent to
entry of any judgment or enter into any settlement which does not include the
giving by the claimant to such Indemnified Party a release from all liability in
respect to such claim or litigation.

 

7.            CONTRIBUTION. To the extent any indemnification by an indemnifying
party required by the terms of this Agreement is prohibited or limited by law,
the indemnifying party, in lieu of indemnifying the Indemnified Party, agrees to
contribute with respect to any amounts for which it would otherwise be liable
under Section 6 up to the amount paid or payable by the indemnifying party as a
result of the Claims in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and the Indemnified
Person or Indemnified Party, as the case may be, on the other hand, with respect
to the Violation giving rise to the applicable Claim; provided, however, that
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6, (ii) no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (iii) contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities shall be limited in amount to the amount of gross
proceeds received by such seller from the sale of such Registrable Securities.
The relative fault of the Company and the Purchaser shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of material fact related to information supplied by the Company or the Purchaser
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

8.             REPORTS UNDER THE EXCHANGE ACT. With a view to making available
to the Purchaser the benefits of Rule 144 promulgated under the Securities Act
or any other similar rule or regulation of the SEC that may at any time permit
the Purchaser to sell securities of the Company to the public, so long as the
Registration Statement is effective and the Purchaser holds Registrable
Securities, without registration (“Rule 144”), the Company agrees to:

 

i.     file with the SEC in a timely manner and make and keep available all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing and availability of such reports and other documents is required for
the applicable provisions of Rule 144; and

 

ii.     furnish to the Purchaser so long as the Purchaser owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Purchaser to sell such securities under Rule 144 without registration.

  

 
-10-

--------------------------------------------------------------------------------

 

 

9.     SUSPENSION OF USE OF PROSPECTUS. Subject to Section 2(C), the Company
may, by written notice to the Purchaser, (i) delay the filing of, or
effectiveness of, a Registration Statement; or (ii) suspend such Registration
Statement after effectiveness and require that the Purchaser immediately cease
sales of Registrable Securities pursuant to such Registration Statement, if (a)
the Company reasonably believes that there is or may be in existence material
nonpublic information or events involving the Company, the failure of which to
be disclosed in the prospectus included in the registration statement would
result in a Violation and that the Company needs time to prepare an amendment or
supplement to disclose such information or (b) the Company reasonably believes
that the disclosure of such information is not, in the good faith judgment of
the Board of Directors of the Company, in the best interests of the Company, in
which case the Company shall furnish to the Purchaser a certificate signed by
the Chairman of the Board of Directors of the Company stating that in the good
faith judgment of the Board of Directors of the Company, it would not be in the
best interests of the Company to disclose such material nonpublic information or
events in the prospectus included in the registration statement (a
“Suspension”). The Company shall not disclose such information or events to the
Purchaser. If the Company requires the Purchaser to cease sales of Registrable
Securities pursuant to a Suspension, the Company shall, as promptly as
practicable following the termination of the circumstance which entitled the
Company to do so, take such actions as may be necessary to reinstate the
effectiveness of the Registration Statements covering such Registrable
Securities, and/or give written notice to the Purchaser authorizing them to
resume sales pursuant to the Registration Statements. If, as a result thereof,
the prospectuses included in the Registration Statements have been amended to
comply with the requirements of the Securities Act, the Company shall enclose
such revised prospectuses with the notice to the Purchaser given pursuant
hereto, and the Purchaser shall make no offers or sales of Registrable
Securities pursuant to the Registration Statements other than by means of such
revised prospectus. The Company shall not cause Suspensions, when taken
together, to exceed thirty (30) days, in the aggregate, in any three (3) month
period or seventy five (75) days, in the aggregate, in any twelve (12) month
period.

 

10.          ASSIGNMENT OF REGISTRATION RIGHTS. The rights of the Purchaser
hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, shall be automatically assignable by the
Purchaser to any Permitted Transferee under the Purchase Agreement to which all
or any portion of the Registrable Securities are transferred if: (i) the
Purchaser agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) the Company is furnished with written notice of (a) the name
and address of such transferee or assignee, and (b) the securities with respect
to which such registration rights are being transferred or assigned, (iii) the
transferee or assignee agrees in writing for the benefit of the Company to be
bound by all of the provisions contained herein, and (iv) such transfer shall
have been made in accordance with the applicable requirements of the Purchase
Agreement; provided that in the event that only a portion of the Registrable
Securities of the Purchaser is transferred, only the Purchaser or only one
Permitted Transferee designated by the Purchaser shall have the right to
exercise rights hereunder on behalf of all holders of the Purchaser’s
Registrable Securities.

 

11.          AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and Purchaser. Any amendment or waiver effected
in accordance with this Section 11 shall be binding upon the Purchaser and the
Company.

 

12.           UNDERWRITING. If at any time or from time to time during the
effectiveness of a Registration Statement the Purchaser proposes to sell fifty
percent (50%) or more of the Registrable Securities, the Purchaser may, by
notice to the Company, require that such sale occur through a firm commitment
underwritten offering (or any other type of underwritten offering specified by
the Purchaser) and, in such event, (i) the Company shall have the right to
select the managing underwriter, subject to the approval (which may not be
unreasonably withheld or denied) of the Purchaser, and (ii) the Company shall
promptly amend the Registration Statement to include any information reasonably
requested to be included therein by the underwriters or Purchaser. Purchaser may
request an underwritten offering pursuant to this Section 12 on not more than
four (4) occasions in the aggregate (provided that no more than two (2) requests
may be made in any one calendar year and a minimum of 90 days must elapse
between the making of any such requests), it being understood that (x) the
foregoing limitations applicable to underwritten offerings shall not be deemed
to limit the obligations of the Company under this Agreement to keep the
Registration Statement effective for the time period specified therein for use
in connection with non-underwritten offerings and (y) the Purchaser will be
entitled to withdraw such request (such withdrawal to be effective only if made
upon the failure to sell at least fifty percent (50%) of the Registrable
Securities requested to be included in such underwritten offering). If requested
by the underwriters for any underwritten offering pursuant to a registration
contemplated by this Section 12, the Company shall enter into a customary
underwriting agreement with the underwriters for such offering. Any such
underwriting agreement shall contain such representations and warranties by the
Company and such other terms and provisions as are customarily contained in
agreements of this type, including, without limitation, indemnities to the
effect and to the extent provided in Section 6. In connection with an
underwritten public offering pursuant to this Section 12, the Company shall (i)
cooperate with the selling holders of Registrable Securities, the underwriters
participating in the offering and their counsel in any due diligence
investigation reasonably requested by the selling holders or the underwriters in
connection therewith, (ii) obtain customary opinions and “cold comfort” letters
and (iii) participate, to the extent reasonably requested by the managing
underwriter for the offering or the selling holder, in efforts to sell the
Registrable Securities under the offering (including, without limitation,
participating in “roadshow” meetings with prospective investors upon reasonable
notice to the Company and at mutually agreed-upon times and locations among the
Company, the managing underwriter and the Purchaser) that would be customary for
underwritten primary offerings of a comparable amount of equity securities by
the Company.

  

 
-11-

--------------------------------------------------------------------------------

 

 

13.           MISCELLANEOUS.

 

A.           A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

 

B.           All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon delivery to the party to be
notified, (ii) when received by email or confirmed facsimile, or (iii) one (1)
business day after deposit with a nationally recognized overnight carrier,
specifying next business day delivery, with written verification of receipt. All
communications shall be sent to the Company and the Purchaser as follows or at
such other addresses as the Company or the Purchaser may designate upon ten (10)
days’ advance written notice to the other party:

 

If to the Company:

 

KiOR, Inc.

13001 Bay Park Road

Pasadena, Texas 77507
Attn: Chief Financial Officer
Attn: General Counsel
Telephone: 281-694-8700
Fax: 281-694-8799
Email: John.Karnes@kior.com
Email: Chris.Artzer@kior.com

 

with a copy, which shall not constitute notice, simultaneously transmitted by
like means to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

950 Page Mill Road

Palo Alto, CA 94304

Attention: Peter Buckland

Facsimile: (650) 858-6100     
Email: Peter.Buckland@wilmerhale.com

  

 
-12-

--------------------------------------------------------------------------------

 

 

If to the Purchaser, to such address as the Purchaser may, from time to time,
specify by giving written notice to the Company, with a copy, which shall not
constitute notice, simultaneously transmitted by like means to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Kevin Schmidt
Facsimile: (212) 521-7178
Email: kmschmid@debevoise.com

 

C.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

D.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of law.

 

E.           This Agreement and the Purchase Agreement (including all schedules
and exhibits thereto) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Purchase Agreement
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

 

F.           Subject to the requirements of Section 10 hereof, this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto.

 

G.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

H.           This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 

I.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

J.           Each party to this Agreement has participated in the negotiation
and drafting of this Agreement. As such, the language used herein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.

 

K.           For purposes of this Agreement, the term “Business Day” means any
day other than a Saturday or Sunday or a day on which banking institutions in
the State of New York are authorized or obligated by law, regulation or
executive order to close, and the term “Trading Day” means any day on which the
Nasdaq Global Select Market, or if the Common Stock is not then traded on the
Nasdaq Global Select Market the principal securities exchange or trading market
where the Common Stock is then listed or traded, is open for trading.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

 
-13-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

 

KIOR, INC., 

 

a Delaware corporation 

 

 

 

 

By: 

/s/ Fred Cannon 

 

Name: 

Fred H. Cannon 

 

Title: 

President and Chief Executive Officer 

 

 

 

 

 

 

 

 

 

 

 

 

 

GATES VENTURES, LLC 

 

A Washington limited liability company 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Alan Henberger 

 

 

Name:  Alan Henberger 

 

 

Title:    Authorized Representative 

 

 